PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/627,558
Filing Date: 30 Dec 2019
Appellant(s): Robert Bosch GmbH



__________________
James Wood
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed March 9, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,2,7-11,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lembach et al. 8,877,296 in view of Carminati et al. U.S. 2019/0056003 and Krishnan et al. U.S. 2017/0130060.
Regarding claims 1,11 Lembach et al. shows a brake disc having two layers as shown in figure 2
coated with a coating B of tungsten carbide, chromium carbide and nickel. See the abstract and
col 4 lines 13-17.
Lacking in Lembach is a specific showing of the coating comprising the nickel-chromium
composite and the tungsten-chromium compound.
The reference to Carminati also shows a brake disc comprising a coating comprising chromium
carbide and tungsten carbide but also uses the nickel-chromium compound in the coating. See the abstract and paragraphs 0095-0101.
The reference to Krishnan et al. shows a powder coating for improving wear and corrosion
resistance and in paragraphs 0042-0043 indicates that both tungsten-carbide and tungsten-
chromium carbide w/ nickel chromium can be used in the coating.
Lembach is not specific as to the surface treatment options that may be used to form the
hardened surface layer O. Please see the background info and the document in its entirety. Note also that in the alternative embodiment of figure 2 a coating B comprised of “carbides, ceramics, cermet or metals...” is applied to the surfaces R before the layer O is applied.
Since Lembach provides an amount of latitude in the constituents of the coating, as discussed
throughout col 4, one having ordinary skill in the art at the time the invention was effectively
filed would have found it obvious to have used nickel-chromium and tungsten-chromium
carbide in the coating of Lembach, as taught by Carminati and Krishman, simply as an obvious
variant to the coating of Lembach, or simply dependent upon the specific vehicle application of
the brake rotor ( i.e. for lowering the friction coefficient, and improving wear and corrosion
resistance of coated surfaces in high-temperature, high-pressure, and corrosive environments.)
Regarding claim 2 these limitations are considered to be met.
Regarding claims 7-9,13,15 as broadly claimed, these limitations are met.
Regarding claim 14 to have roughened/cleaned the surface of the rotor prior to application of
any coating would have been obvious to ensure proper adhesion, as is notoriously well known in
the art.
Claims 3-6,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Lembach/Carminati et al/Krishnan as applied to claim 2 above, and further in view of Lembach U.S.  2017/0122392.
Regarding claims 3,12 Lembach, as modified above, lacks specifically showing of dispersing the
tungsten carbide composite within a matrix phase composed of tungsten chromium carbide and
nickel chromium.
However with the modifications above this limitation is considered to be obvious for uniform
dispersement of a key coating constituent within the coating.
Notwithstanding this argument the reference to Lembach ‘392 (same inventor) teaches in para
0031 it is known to use a metal matrix composite within the brake coating.
	Therefore one having ordinary skill in the art before the effective filing date of the invention would want tungsten carbide – a key wear/corrosion resistant component of the coating—uniformly dispersed in a matrix phase of the coating for uniform protection of wear/corrosion resistance across the entire coated brake surface of the rotor.
Regarding claim 4 note Lembach ‘392 uses a surface layer at 3 that may contain oxides (see
claim 13).
Regarding claim 5 to have used one of the claimed ‘oxides’ in the surface layer of Lembach (as
modified)—for corrosion and wear resistance—would have been obvious since Lembach ‘392 is
non-specific as to the type of oxides than can be used.
	Notwithstanding the argument above, from appellants spec at page 5 lines 5-25, as best understood, it appears the claimed surface layer containing oxides is/are created upon application of the brakes to the surface of the rotor where a brake temperature above 600 deg C is reached.  Given the modification to the coating of Lembach above these limitations are also considered to be capable of being met should the brake of Lembach be used in harsher vehicle applications where braking temperatures would exceed 600 deg C.
Regarding claim 6 these limitations are considered to be met.
(2) Response to Argument
Appellant’s arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
	1) 	Lembach-- Appellant’s state at page 4 of their Brief:
The Examiner has mischaracterized the teaching of Lembach.  In particular, column 4 of Lembach provides four alternative coatings. The four alternative coatings which can be used to form the “coating B” in accordance with the teaching of Lembach are 1) carbide coating, 2) ceramic coating, 3) cermet coating, and 4) metal coating. (Lembach at column 4 lines 3-8). Column 4 lines 26-28 of Lembach explicitly identifies two alternative ceramic coatings (titanium oxide and aluminum oxide). There are no other alternative ceramics identified.
The examiner disagrees with appellant’s characterization of the Lembach reference.   As stated in col 4 of Lembach:
FIG. 2 shows a longitudinal section through a second embodiment of the brake disc BS according
to the invention. In this embodiment, a coating B of carbides, ceramics, cermet or metals is applied to the friction surfaces R before the after-treatment, so that the hardened surface layer O forms on the coating B by means of the after-treatment. Further alloy elements as for example nickel can be contained in the coating B formed of carbides for an improvement of the properties of the coating B.
A coating B of carbides is for example...
Appellant’s only focus on the examples discussed in Lembach, (with respect to the four options listed above) and not on the fact that the coatings discussed are only exemplary.  In discussing one of the options for the carbide coating in Lembach (col. 4 lines 12-18) appellants correctly state the coating as comprising the elements WCCr3C2Ni….”… that is, this embodiment of the coating B is formed of tungsten carbide, preferably with a part of about 73 weight percent, chromium carbide, preferably with a part of about 20 weight percent and nickel, preferably with a part of about 7 weight percent…”  These elements are all found in appellants coating, just not in a ‘matrix phase’ composed of tungsten-chromium carbide Nickel-chromium WC-(W, Cr)2C -NiCr (appelleant’s spec p.6 lines 24+).  
While appellants admit that additional alloy elements may be incorporated into the carbide coating of Lembach nowhere do they discuss why Lembach (given the exemplary language used therein) --- or one having ordinary skill in the art--  would not have chosen appellant’s claimed coating, which is commercially available (Krishman para 0043), given the similar/same composition makeup between appellant’s coating and that of Lembach.  Such a selection for the coating for the rotor would likely depend upon the specific vehicle application—i.e. expected driving conditions of the brake rotor where high temperatures are present and the best and most expedient method of applying that particular coating.
 In further discussing Lembach at page 5 of the brief appellants point to the disclosure of figure 1 and conclude, mistakenly, that Lembach offers no latitude in selection of the carbide alloy.  The examiner was relying primarily upon figure 2, for the discussion of the options for the coating B.
2)	Carminatti   
With respect to Carminati appellants state Carminatti does not teach additional alloy elements and that Carminatti discloses the use of chromium and carbon as carbide alloy elements.  Appellants state “the nickel chromium is not an alloy element, rather, it is a separate particulate.”.  
It is unclear how appellants arrived at this conclusion from the disclosure in Carminatti.
Specifically at at least the indicated paragraphs 0023-0029, 0051-0057, 0073, 0094-0101 the entire coating is in particulate form and comprises both chromium carbide Cr3C2 and NiCr in varying percentages. For example As stated at least in para 0038 “… deposition step b) comprises a first deposition passage of chromium carbide (Cr3C2) and Nickel Chromium (NiCr) in particulate form to create a first base protective layer directly on the disc..”  Note the claim language regarding the particle size in claim 29.
	In paragraph 0007 Carminatti discusses a prior art document 4,715,486 (disc brake).  Here it is stated:  
	According to a first embodiment, the coating contains from 20% to 30% tungsten carbide, 5% nickel and the remaining part a mixture of chromium carbide and tungsten. According to a second embodiment, the coating contains from 80% to 90% tungsten carbide, up to 10% cobalt, up to 5% chromium and up to 5% carbon.  Carminatti goes on to discuss another coating disclosed in WO 2014/097187.   This coating consists of from 70% to 95% tungsten carbide by weight, from 5% to 15% cobalt by weight, and from 1% to 10% chromium by weight.  Carminatti states that both of the aforementioned coatings exhibit problems with flaking.
Carminatti then discloses a coating to solve the problem of flaking—that comprises both chromium carbide Cr3C2 and NiCr in varying percentages.  Since both Nickel and Chromium Carbide were present in the 4,715,486 document, as is in Lembach, one can expect that the addition of NiCr offers at least some benefit in the prevention of flaking and detachment of the coating from the surface of the rotor.
Because the coating of Carminatti has a similar carbide coating to that of Lembach, with the exception of Nickel-Chromium, Carminatti serves to show that NiCr (commonly known as ‘NiChrome’), and a known alloy, could be added to a preexisting tungsten-chromium carbide mixture with the expected benefit of forming a protective coating providing better resistance to wear by reducing the susceptibility  to flaking.  Note paras 0168-0175.


3) 	Krishman
At page 7 of their Brief appellants state that Krishman does not teach additional alloy elements.
As indicated by appellants Krishman provides a powder coating to protect metal surfaces against the effects of corrosion, abrasion, friction and wear (para 0003) and in paragraphs 0042-0043 disclose that the powder coating may comprise a ‘cermet’ –“ Non-limiting examples of cermets
that are suitable for the coating compositions of Krishnan include …  tungsten-chromium carbide/nickel-chromium”. (Krishman para 0043)  While a thermoplastic polymer is added to the coating this simply serves as a binder for the powder components of the coating and to insure proper adhesion to the surface of the rotor and does not form an integral part in the abrasion – wear resistant properties of the coating.
Appellants conclude with the opinion that “… either the base coating of Carminati (only chromium carbide (Cr3C2) and nickel-chromium (NiCr)) is used, or the base coating of Krishnan (thermoplastic as binder/adhesive, along with cermet) is used there is no basis for “mixing” the base coatings thus defeating the purposes of Carminatti. And that in accordance with the teaching of Krishnan, the coating of Krishnan would replace the coating of Lembach”.
The examiner disagrees with appellant’s conclusion.  Appellants appear to take a simplistic approach in their analysis of the combination of references permitted by the examiner under 35 U.S.C. 103.  That is if the references are/were to be combined in some manner they must be smashed together for them to work.  And since the result of the smashing would destroy the base reference, and would not produce appellant’s claimed invention, the references collectively could (should) not properly be combined.  This is not how the test for a conclusion of obviousness works when considering multiple references.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."
      Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Combination of References: (Claims 1 and 10)
1)---- Lembach
	Discloses a Brake rotor with an exemplary coating B (fig 2 col 4) comprising WCCR3C2Ni—Tungsten carbide, Chromium Carbide, Nickel.  Offers many optional coating methods.


2) --- Carminatti
	Discloses a Brake Rotor with a coating comprising varying percentages of Chromium Carbide and Nickel-Chromium.  Implicit in Carminatti (see paras 0006-0017) is that the addition of NiCr reduces the susceptibility of the coating to flaking.
3) ---- Krishman et al.
	Discloses a Powder coating composition for reducing friction and wear in high temperature high pressure applications.  Note the numerous process options for making the coating in paras 0044-0045.  Krishman Discloses in para 0043 ‘non-limiting examples’ of cermets that are suitable of the coating including “tungsten chromium carbide/nickel chromium”.  At para 0047 Krishman states:  The weight percentage of the ceramic or cermet components of the powder coating compositions may vary over a wide range and are chosen to meet the desired low-friction, hardness, and/or wear properties required for a particular application.
	Therefore under the guidelines for combining references permitted to the examiner under 35 U.S.C. 103 one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified, or reformulated, the coating of Lembach, with the teachings of Carminati and Krishman, to that of a tungsten-chromium carbide and nickel-chromium coating, as claimed by appellants, for the expected benefit of reduced flaking and improved resistance to corrosion for a specific vehicle and/or application where the environment of use of the rotor is expected to be harsher i.e. experience higher temperatures.  Note that Lembach does not require a thermoplastic polymer to act as a binder for the carbide-alloy powder components of the brake disc.  Therefore it would be obvious to leave this component out of the coating since it does not provide protection against heat, abrasion, high temperature wear and resistance to corrosion . Further, Krishman et al. suggests in para 0043 that tungsten-chromium carbide and nickel-chromium coatings are commercially available.
Also, appellants do not provide any unique process for the manufacture of their coating.
Claims 2, 11 and 13 (per appellant’s discussion in their brief)
From the formula disclosed in Lembach (col. 4) and as discussed in the abstract these limitations are considered to be met, as broadly claimed.  
Claims 7-9 and 14
Regarding claim 7, as can clearly be seen from figure 2 of Lembach, the layer B is directly on the main element i.e. the brake disc.
Regarding claim 8 note that both Carminatti and Krishman indicate that more than one coating (i.e. the aforementioned coating in Lembach as modified) could be applied to the brake disc.  See the abstract of Carminatti and figures 19+ and paras (0055-0056) in Krishman.
It would have been obvious to simply have doubled up on the B coating in Lembach and/or to have used an ‘adhesion promoter layer’ , as shown in Krishman in figure 19+, as the intermediate layer for the reasons above i.e. vehicle and/or application specific.
Regarding claim 14 to have roughened and/or cleaned the surface of the rotor prior to application of any coating would have been obvious to ensure proper adhesion, as is notoriously well known in the art.
Claims 10, 13, and 15
Regarding claims 13 and 15 note Lembach uses grey cast iron.  Claim 10 is discussed above.
Claims 3-6, 12
Regarding claims 3,12 Lembach, as modified above, lacks a specific statement of uniformly dispersing the tungsten carbide compound within a matrix phase composed of tungsten chromium carbide and nickel chromium.
However with the modifications above this limitation is considered to be obvious.
Notwithstanding this argument the reference to Lembach ‘392 (same inventor) teaches in para
0031 it is known to use a metal matrix composite within the brake coating.
Therefore one having ordinary skill in the art before the effective filing date of the invention would want tungsten carbide – a key wear/corrosion resistant component of the coating—uniformly dispersed in a matrix phase of the coating for uniform protection of wear/corrosion resistance across the entire coated brake surface of the rotor.
Regarding claims 4-6 from appellants spec at page 5 lines 5-25, as best understood, it appears the claimed surface layer containing oxides is/are created upon application of the brakes to the surface of the rotor where a brake temperature above 600 deg C is reached.  Given the modification to the coating of Lembach above these limitations are considered to be capable of being met should the brake of Lembach be used in harsher vehicle applications where braking temperatures would exceed 600 deg C.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
Conferees:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657            
                                                                                                                                                                                            /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.